Citation Nr: 0003818	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  99-00 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include service connection as a result of 
radiation exposure.

2.  Entitlement to service connection for squamous cell 
carcinoma of the skin, to include service connection as a 
result of radiation exposure.
  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1945 to December 
1946, including service in Japan during the post-World War II 
American occupation of Nagasaki and Hiroshima.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1998 by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim of entitlement to service connection for 
non-Hodgkin's lymphoma, to include service connection as a 
result of radiation exposure, has been developed.

2.  The veteran currently has a disease eligible for 
presumptive service connection under 38 C.F.R. § 3.309(d).

3.  It is as likely as not that the claimant was present 
within ten miles of Nagasaki during the VA-defined 
occupational period; he is therefore a radiation-exposed 
veteran.

4.  There is no valid evidence rebutting the presumption of 
service connection for non-Hodgkin's lymphoma based on in-
service exposure to radiation.  

5.  The veteran was diagnosed with squamous cell carcinoma of 
the skin. 

6.  It is unlikely that the veteran's skin cancers can be 
attributed to exposure to ionizing radiation in service.

7.  There is no evidence showing an in-service incurrence of 
squamous cell carcinoma of the skin.

8.  There is no medical evidence of a nexus between the 
veteran's current skin cancer and any in-service disease or 
injury.


CONCLUSIONS OF LAW

1.  Entitlement to presumptive service connection for non-
Hodgkin's lymphoma, based on in-service exposure to 
radiation, is established. 38 U.S.C.A. § 1112(c) (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.309(d).

2.  The claim of entitlement to service connection for 
squamous cell carcinoma of the skin, to include service 
connection as a result of radiation exposure, is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 
1996) (per curiam) (table); 38 C.F.R. §§ 3.303, 3.311 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Theories upon which a veteran may claim service 
connection for a disease based upon exposure to ionizing 
radiation while in-service

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Appeals (Court or CAVC) 
confirmed three different ways in which a veteran can 
establish service connection for a disease which is claimed 
to be attributable to radiation exposure during service.  
First, 15 different diseases will be presumptively service 
connected if a veteran can show he participated in a 
"radiation-risk activity."  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1999); 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. 
§ 3.311 (1999) provides a list of "radiogenic diseases" 
which will be service connected provided that certain 
conditions are met.  Third, direct service connection can be 
established by "show[ing] that the disease or malady was 
incurred during or aggravated by service," a task which 
"includes the difficult burden of tracing causation to a 
condition or event during service."  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  

II.  Entitlement to service connection for non-Hodgkin's 
lymphoma, to include service connection as a result of 
radiation exposure

Initially, the Board finds that the veteran's claim for 
entitlement to service connection for non-Hodgkin's lymphoma 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained, and which have not been sought by 
VA or already associated with the veteran's claims folder, 
are available.  The Board accordingly finds that all relevant 
facts have been properly developed, and that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.  

To take advantage of the presumptive service connection 
provisions contained in 38 C.F.R. § 3.309(d) (West 1999), the 
veteran must first show that he sustains one of the 15 
diseases enumerated in subsection (d)(2).  Non-Hodgkin's 
lymphoma is included therein as a disease eligible for 
presumptive service connection based upon in-service exposure 
to radiation.  38 C.F.R. § 3.309(d)(2)(x).  A March 1992 
pathology report confirms the diagnosis of a malignant 
diffuse large cell lymphoma in the veteran's right groin.  In 
addition, the report from the veteran's March 1997 VA 
compensation and pension examination includes a diagnosis of 
"non-Hodgkin's lymphoma by history, in remission."  The 
Board therefore finds that the veteran currently has a 
disease eligible for presumptive service connection under 
38 C.F.R. § 3.309(d).

Once it is established that the claimant has a disease 
eligible for presumptive service connection due to in-service 
exposure to radiation, he must next show that he is a 
"radiation-exposed veteran," which is defined as either a 
veteran who while serving on active duty, or an individual 
who while a member of a reserve component of the Armed Forces 
during a period of active duty for training or in-active duty 
for training, participated in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(3)(i) (1999).  The term "radiation-risk 
activity" includes, inter alia, the occupation of Hiroshima 
or Nagasaki, Japan, by United States forces during the period 
beginning on August 6, 1945, and ending on July 1, 1946.  
38 C.F.R. § 3.309(d)(3)(ii) (1999).  The phrase "occupation 
of Hiroshima or Nagasaki, Japan, by United States forces" 
means official military duties within 10 miles of the city 
limits of either Hiroshima or Nagasaki, Japan, which were 
required to perform or support military occupation functions 
such as occupation of territory, control of the population, 
stabilization of the government, demilitarization of the 
Japanese military, rehabilitation of the infrastructure or 
deactivation and conversion of war plants or materials. 
38 C.F.R. § 3.309(d)(3)(vi) (1999).  

In a February 1997 VA Form 21-4138 (Statement in Support of 
Claim), the veteran averred in relevant part as follows:  
"Arrived in Japan October 30, 1945.  Departed October 25, 
1946.  Immediately went ashore and was assigned to a field 
hospital.  Duties were as follows: administered first aid, 
treated minor wounds, and gave shots.  Served for one year in 
Japan and was exposed to radiation from fallout in Nagasaki.  
Ground zero approximately two miles or less.  Contracted 
diphtheria and pneumonia while in Japan, November 1945.  
Treated in field hospital."  

A March 1998 letter from the Defense Special Weapons Agency 
of the Department of Defense, written in response to an 
inquiry from the RO regarding the veteran's whereabouts while 
stationed in Japan, states as follows:  

"Army morning reports indicate that on 
March 2, 1946, while assigned to an 
unidentified element of the 77th Infantry 
Division at Sapporo, Hokkaido, Japan 
(approximately 990 miles from Nagasaki 
and 840 miles from Hiroshima), [the 
veteran] was released from his assignment 
and reassigned to the 1st Collecting 
Troop, 1st Medical Squadron at Camp 
Drake, Asaka, Honshu, Japan 
(approximately 590 miles from Nagasaki 
and 420 miles from Hiroshima).  On May 
16, 1946 he was sent on a temporary duty 
assignment from Asaka to Yokohama 
[approximately 550 miles from Nagasaki 
and 400 miles from Hiroshima] and 
returned on July 1, 1946, the end of the 
VA-defined operational period.

We are unable to identify [the veteran's] 
unit assignment(s) prior to March 2, 
1946.  Records indicate that he arrived 
in the Pacific Theater of Operations on 
October 20, 1945, but a specific unit or 
location cannot be determined.  An 
extensive search of all known field 
hospitals in Japan in November 1945, and 
of the sub-units of the 77th Infantry 
Division failed to locate any reference 
to him in unit morning reports.

We are unable to state definitively that 
[the veteran] was present within the VA-
defined areas of Hiroshima and Nagasaki.  
To date, we have not been able to 
document his presence there."

Thus the veteran's whereabouts from the time of his arrival 
in Japan in October 1945 until he appeared on morning reports 
in March 1946 remain a mystery.  The RO settled this 
discrepancy by conceding the veteran's presence within 10 
miles of Nagasaki.  The Board is inclined to make the same 
concession.  The veteran has stated that upon his arrival in 
Japan, he was located within two miles of "ground zero," 
the area of Nagasaki directly beneath the detonation point of 
the atomic bomb.  Because the veteran's statements made 
throughout these proceedings have established his veracity 
and, in addition, the application of the benefit of the doubt 
doctrine so indicates, the Board finds that it is as likely 
as not that the claimant was present within ten miles of 
Nagasaki during the VA-defined occupational period and is 
therefore a radiation-exposed veteran.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102 (1999).  

In the August 1998 rating decision denying the veteran 
presumptive service connection for non-Hodgkin's lymphoma 
under 38 C.F.R. § 3.309(d), the RO stated its reasons as 
follows:  "Based on dosage estimates provided by the Defense 
Special Weapons Agency and a medical opinion provided by the 
Chief Public Health and Environmental Hazards Officer, the 
Director of Compensation and Pension Services  has concluded 
that there is no reasonable possibility that the veteran's 
disabilities were the result of his exposure to ionizing 
radiation.  This is a valid rebuttal of service incurrence as 
provided for under 3.307(d), and it is on this basis that the 
veteran's claim is denied."  

It is true that 38 C.F.R. § 3.309(d) incorporates by 
reference the "rebuttal of service incurrence" provision 
contained in 38 C.F.R. § 3.307(d), which requires for such 
rebuttal competent evidence indicating the time of existence 
or inception of a disease sought to be presumptively service 
connected under § 3.309.  However, the RO's reliance on this 
rebuttal provision as a means of denying the veteran's claim 
for presumptive service connection for non-Hodgkin's lymphoma 
based on in-service exposure to radiation under 38 C.F.R. 
§ 3.309(d) is misplaced.  The opinion of the Director of 
Compensation and Pension Services (Director) that "there is 
no reasonable possibility that the veteran's disabilities 
were the result of his exposure to ionizing radiation" was 
based on radiation dosage estimates provided by the Defense 
Special Weapons Agency.  These dosage estimates were 
requested by the RO pursuant to 38 C.F.R. § 3.311(a)(2).  
While consideration of radiation dosage estimates is 
appropriate and necessary to adjudicate claims for service 
connection under § 3.311, such consideration is not 
appropriate to adjudicate a claim for presumptive service 
connection under § 3.309(d).  Further, a radiation dosage 
estimate is not the type of rebuttal evidence that comes 
under the purview of 
§ 3.307(d).  That regulation requires affirmative evidence 
which would support a conclusion that a particular disease 
was not incurred in-service or within a relevant presumptive 
period after service.  For example, if there was affirmative 
evidence that the veteran's non-Hodgkin's lymphoma was 
actually caused by some post-service (and post-presumptive 
period) intercurrent event, then it could be used to rebut a 
presumption for service connection under § 3.309(d).  
However, a negative inference that the veteran's disease was 
most likely not incurred in-service (as drawn from the 
radiation dosage estimates) cannot be used for such rebuttal 
purposes.  The Board therefore finds that the veteran is 
entitled to presumptive service connection for non-Hodgkin's 
lymphoma.  38 C.F.R. § 3.309(d) (1999).

III.  Entitlement to service connection for squamous cell 
carcinoma of the skin, to include service connection as a 
result of radiation exposure.

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
VA has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the CAVC issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved for 
this issue is whether the appellant has presented evidence 
that his claim for entitlement to service connection for 
squamous cell carcinoma of the skin, to include service 
connection for radiation exposure, is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

As stated above, the first Caluza element of a well-grounded 
claim requires medical evidence of a current disability.  A 
January 1997 pathology report signed by Dr. Martin indicates 
the veteran was diagnosed with squamous cell carcinoma of the 
skin, right preauric.  The veteran's March 1997 VA 
compensation and pension examination report indicates the 
veteran was previously diagnosed with squamous cell carcinoma 
"per biopsy of a lesion on the right preauricular area, left 
pinna, left thigh and on his back."  Although squamous cell 
carcinoma was not listed formally with the other diagnoses on 
the VA examination report, the Board finds that the 
references to the condition contained therein, in addition to 
the information contained in the January 1997 pathology 
report, constitute sufficient medical evidence of a current 
disability.  

In accord with Part I of this opinion, because squamous cell 
carcinoma of the skin is not specifically listed as a 
presumptive disease under 38 C.F.R. § 3.309(d), the veteran 
is left with two remaining avenues with which to establish 
service connection due to in-service radiation exposure --  
(1) the "radiogenic disease" provisions contained in 
38 C.F.R. § 3.311 and (2) under a direct service connection 
analysis as required by Combee, supra.  Each of these service 
connection theories will be addressed in turn in the 
remaining portion of this decision.  

38 C.F.R. § 3.311

Initially, in accordance with 38 C.F.R. § 3.311(b)(1), the 
Board notes that skin cancer is considered a radiogenic 
disease under this regulation (38 C.F.R. § 3.311(b)(2)(vii)) 
and that it became manifest five years or more after the 
veteran's exposure to radiation (38 C.F.R. 
§ 3.311(b)(5)(iv)).   

Pursuant to 38 C.F.R. § 3.311(a)(2)(ii), the RO requested a 
radiation dose assessment from the Defense Special Weapons 
Agency (DSWA) of the Department of Defense.  In reply to this 
request, the DSWA provided the following relevant findings in 
a March 1998 letter to the RO:

"A scientific dose reconstruction 
indicates that an eight-hour visit to 
Nagasaki ground zero as early as 
September 1945 results in a calculated 
dose of less than 0.001 rem; a visit to 
the Nishiyama Reservoir (about two miles 
east of ground zero) results in a dose of 
less than 0.02 rem."

The above findings were forwarded to the VA Chief Public 
Health and Environmental Hazards Officer, who noted in a June 
1998 memorandum to the Director that the veteran's dose 
exposure was less than .022 rem and that "skin cancer 
usually has been attributed to ionizing radiation at high 
doses, e.g., several hundred rads."  She opined that "it is 
unlikely that the veteran's skin cancers can be attributed to 
exposure to ionizing radiation in service."  This in turn 
led to the following statement, issued by the Director in a 
July 1998 letter to the RO:  "It is our opinion that there 
is no reasonable possibility that the veteran's disability 
was the result of such [radiation] exposure."  

Because there is no evidence to the contrary, the Board must 
find that the above findings and expert opinions are 
dispositive in this case.  Further, the Board must  find that 
the veteran has not established a well-grounded claim under 
this regulation because, absent favorable dosage assessments, 
he cannot prove either the in-service incurrence of his 
disability or a nexus between his current condition and an 
in-service disease or injury.  Accordingly, his claim for 
entitlement to service connection for squamous cell carcinoma 
of the skin under this theory is denied as not well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per 
curiam) (table); 38 C.F.R. § 3.311 (1999).

Direct Service Connection Under Combee

The veteran has proffered no medical evidence establishing 
the in-service incurrence of his skin cancer and the service 
medical records do not indicate any treatment for a skin 
carcinoma until decades after service.  There is similarly no 
medical evidence establishing a nexus between his current 
disease and any in-service injury or disease.  The veteran's 
claim under a direct service connection approach must 
therefore be denied as not well grounded. 38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table).


ORDER

Entitlement to service connection for non-Hodgkin's lymphoma 
is granted. Entitlement to service connection for squamous 
cell carcinoma of the skin, to include service connection as 
a result of radiation exposure, is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

